                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF WISCONSIN


MICHAEL K. BROWN,

             Plaintiff,

      v.                                            Case No. 18-CV-1653

KURT PICKNELL,
KEVIN WILLIAMS,
JOHN DELANEY,
J. S. SAWYERS,
S. SAX,
SGT. SAULTELL,
SGT. CRAIG,
CO BARDECKI,
CO SCHMIDT, AND
CO PHILLIPS,

             Defendants.


                              SCREENING ORDER


      Plaintiff Michael K. Brown, who is representing himself, is confined at the

Walworth County Jail. On December 6, 2018, Chief Judge William C. Griesbach

ordered Brown to sign the complaint if he wanted to proceed. (ECF No. 15.) In the

same order Judge Griesbach dismissed plaintiffs William R. Skotzke and Robert J.

Leathers for failure to prosecute. Brown filed a signature page on December 17, 2018.

Thus, the court will screen the complaint and resolve Brown’s motion for leave to

proceed without prepaying the filing fee.
   1. Motion for Leave to Proceed without Prepaying the Filing Fee

      The Prison Litigation Reform Act applies to this case because Brown was

incarcerated when he filed his complaint. 28 U.S.C. § 1915. That law allows a court

to give an incarcerated plaintiff the ability to proceed with his case without prepaying

the civil case filing fee as long as he meets certain conditions. One of those conditions

is that the plaintiff pay an initial partial filing fee. 28 U.S.C. § 1915(b). Once the

plaintiff pays the initial partial filing fee, the court may allow him to pay the balance

of the $350 filing fee over time, through deductions from his prisoner account. Id.

      On November 9, 2018, the court ordered Brown to pay an initial partial filing

fee of $65.68. He paid that fee on November 20, 2018. Therefore, the court will grant

Brown’s motion for leave to proceed without prepaying the filing fee. He must pay the

remainder of the filing fee over time in the manner explained at the end of this order.

   2. Screening Brown’s Complaint

      2.1    Federal Screening Standard

      The law requires the court to screen complaints brought by prisoners seeking

relief against a governmental entity or officer or employee of a governmental entity.

28 U.S.C. § 1915A(a). The court must dismiss a complaint if the plaintiff raises claims

that are legally “frivolous or malicious,” that fail to state a claim upon which relief

may be granted, or that seek monetary relief from a defendant who is immune from

such relief. 28 U.S.C. § 1915A(b).

      To state a claim, a complaint must contain sufficient factual matter, accepted

as true, “that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

                                           2
(quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial

plausibility when the plaintiff pleads factual content that allows a court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Id.

(citing Twombly, 550 U.S. at 556).

      To state a claim under 42 U.S.C. § 1983, a plaintiff must allege that: 1) he was

deprived of a right secured by the Constitution or laws of the United States; and 2)

the defendant was acting under color of state law. Buchanan-Moore v. County of

Milwaukee, 570 F.3d 824, 827 (7th Cir. 2009) (citing Kramer v. Village of North Fond

du Lac, 384 F.3d 856, 861 (7th Cir. 2004)); see also Gomez v. Toledo, 446 U.S. 635,

640 (1980). The court gives a pro se plaintiff’s allegations, “however inartfully

pleaded,” a liberal construction. See Erickson v. Pardus, 551 U.S. 89, 94 (2007)

(quoting Estelle v. Gamble, 429 U.S. 97, 106 (1976)).

      2.2    Brown’s Allegations

      Brown alleges that he has been subjected to hazardous conditions at the

Walworth County Jail. He states that his “living area, eating area, sleeping quarters,

and bathing/shower area [ ] contain mold, mildew, moss on the walls, dead flies, bugs,

overhead dirt in the eating area, the ventilation system, overhead lighting and ceiling

tiles, at times falling onto the tables and food trays.” (ECF No. 1 at 2-3.) Brown states

that he (and the former plaintiffs) asked the defendants to address these issues so as

not to be exposed to “harmful agents[.]” (Id. at 3.) The defendants “blatantly neglected

their duty and responsibilities to not only [Brown] but also to their own policies and

procedure as to the general cleanliness, safeguarding & hygienic details of the

                                           3
facility” and they “failed in their capacity to maintain a clean and humane

environment as required by law and written policy.” (Id. at 3-4.)

      For relief, Brown wants the defendants to “clean and repair all issues” noted

above, He also wants a policy that requires stricter adherence to cleaning and

maintenance of living quarters. Brown also seeks $4.5 million in compensatory

damages.

      2.3    Analysis

      Given that he is in a county jail, the court presumes Brown is a pretrial

detainee. The Due Process Clause of the Fourteenth Amendment governs claims for

unconstitutional conditions of confinement brought by pretrial detainees. See Smith

v. Dart, 803 F.3d 304 (7th Cir. 2015); Budd v. Motley, 711 F.3d 840, 842 (7th Cir.

2013); Rice ex rel. Rice v. Corr. Med. Servs., 675 F.3d 650, 664 (7th Cir. 2012); Forest

v. Prine, 620 F.3d 739, 744-45 (7th Cir. 2010); Klebanowski v. Sheahan, 540 F.3d 633,

637 (7th Cir. 2008). The Court of Appeals for the Seventh Circuit generally applies

the same standards to claims arising under the Fourteenth Amendment (pretrial

detainees) and Eighth Amendment (convicted prisoners). See Smith, 803 F.3d at 309-

10; Grieveson v. Anderson, 538 F.3d 763, 771-72, 777-79 (7th Cir. 2008).

      Under the Eighth Amendment, two elements are required to establish a

constitutional violation for a conditions of confinement claim. See Farmer v. Brennan,

511 U.S. 825, 834 (1994). First, an objective element requires a showing that the

conditions deny the inmate “the minimal civilized measure of life’s necessities,”

creating an excessive risk to the inmate’s health or safety. Id. at 834. The second

                                           4
requirement is a subjective element—establishing a defendant’s culpable state of

mind, which is deliberate indifference to a substantial risk of serious harm to the

inmate from those conditions. Id. at 837, 842. To satisfy this element, a plaintiff must

show that “the defendant ‘possess[ed] a purposeful, a knowing, or possibly a reckless

state of mind’ with respect to the defendant’s actions (or inaction) toward the

plaintiff.” Davis v. Wessel, 792 F.3d 793, 801 (7th Cir. 2015) (quoting Kingsley v.

Hendrickson, 135 S. Ct. 2466, 2472 (2015)).

      Brown’s allegations that there was mold, mildew, and moss in his living area,

sleeping area, and eating area, and that overhead dirt, dead flies and bugs sometimes

fall onto food tables and trays may amount to an objectively serious lack of basic

sanitation at the jail. While prisoners cannot expect the “amenities, conveniences,

and services of a good hotel,” Harris v. Fleming, 839 F.2d 1232, 1235 (7th Cir. 1988),

prisoners are entitled to shelter, which includes, among other things, reasonably

adequate sanitation. See Farmer, 511 U.S. at 832-34; see also Gillis v. Litscher, 468

F.3d 488, 492 (7th Cir. 2006); Board v. Farnham, 394 F.3d 469, 486-87 (7th Cir. 2005).

Brown does not allege that he suffered any specific harm from the conditions, but that

does not necessarily foreclose his claim. See Thomas v. Illinois, 697 F.3d 612, 614-15

(7th Cir. 2012) (depending on severity, duration, and nature of the risk, and

susceptibility of the inmate, conditions of confinement may violate the Eighth

Amendment if they caused physical, psychological, or probabilistic harm).

      And Brown’s allegation that he complained to the defendants and that they did

not fix the problems suggests that they knowingly allowed the problems to persist,

                                           5
thus subjecting him to an excessive risk to his health. Therefore, at this stage, Brown

may proceed on a claim that the defendants subjected him to unconstitutional

conditions of confinement.

                                            ORDER

       THEREFORE, IT IS ORDERED that Brown’s motion for leave to proceed

without prepaying the filing fee (in forma pauperis) (ECF No. 9) is GRANTED.

       IT IS FURTHER ORDERED that the United States Marshal shall serve a

copy of the complaint and this order upon the defendants pursuant to Federal Rule

of Civil Procedure 4. Brown is advised that Congress requires the U.S. Marshals

Service to charge for making or attempting such service. 28 U.S.C. § 1921(a).

Although Congress requires the court to order service by the U.S. Marshals Service,

it has not made any provision for these fees to be waived either by the court or by

the U.S. Marshals Service. The current fee for waiver-of-service packages is $8.00

per item mailed. The full fee schedule is provided at 28 C.F.R. §§ 0.114(a)(2), (a)(3).

The U.S. Marshals will give Brown information on how to remit payment. The court

is not involved in collection of the fee.

       IT IS ALSO ORDERED that the defendants shall file a responsive pleading

to the complaint.

       IT IS FURTHER ORDERED that the agency having custody of Brown

shall collect from his institution trust account the $284.32 balance of the filing fee

by collecting monthly payments from Brown’s prison trust account in an amount

equal to 20% of the preceding month’s income credited to Brown’s trust account and

                                              6
forwarding payments to the Clerk of Court each time the amount in the account

exceeds $10 in accordance with 28 U.S.C. § 1915(b)(2). The payments shall be

clearly identified by the case name and number assigned to this action. If Brown is

transferred to another institution (county, state, or federal), the transferring

institution shall forward a copy of this Order along with Brown’s remaining balance

to the receiving institution.

      IT IS ALSO ORDERED that a copy of this order be sent to the officer in

charge of the agency where Brown is confined.

      IT IS FURTHER ORDERED that the parties may not begin discovery until

after the court enters a scheduling order setting deadlines for discovery and

dispositive motions.

      IT IS FURTHER ORDERED that Brown shall submit all correspondence

and legal material to:

                                 Office of the Clerk
                                 United States District Court
                                 Eastern District of Wisconsin
                                 362 United States Courthouse
                                 517 E. Wisconsin Avenue
                                 Milwaukee, Wisconsin 53202

      PLEASE DO NOT MAIL ANYTHING DIRECTLY TO THE JUDGE’S

CHAMBERS. It will only delay the processing of the matter. As each filing will be

electronically scanned and entered on the docket upon receipt by the clerk, Brown

need not mail copies to the defendants. All defendants will be served electronically




                                           7
through the court’s electronic case filing system. Brown should also retain a

personal copy of each document filed with the court.

      Brown is further advised that failure to make a timely submission may result

in the dismissal of this action for failure to prosecute. In addition, the parties must

notify the Clerk of Court of any change of address. Failure to do so could result in

orders or other information not being timely delivered, thus affecting the legal

rights of the parties.

      Dated at Milwaukee, Wisconsin this 9th day of January, 2019.




                                               WILLIAM E. DUFFIN
                                               U.S. Magistrate Judge




                                           8
